Citation Nr: 0829457	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-17 891	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the facial area.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the facial area.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the right eye.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of kidney due to cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and sister.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to August 
1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2007, the veteran, his spouse and sister 
testified before the undersigned Veterans Law Judge sitting 
at the RO. 

Correspondence dated in July 2008 from the veteran's 
representative raises an informal claim for DIC and accrued 
benefits on behalf of the veteran's widow.  These matters are 
referred to the RO for the appropriate development.  


FINDING OF FACT

On July 15, 2008, the Board was notified via facsimile by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, that the veteran died in June 2008. 



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


